United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________

No. 20-3056                                                 September Term, 2020

                                                                     1:04-cr-00460-RJL-1


                                                       Filed On: March 15, 2021


United States of America,

                Appellee

       v.

Andre Miller,

                Appellant


            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Rogers, Millett, and Wilkins, Circuit Judges

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia, the briefs filed by the parties, and appellant’s Rule 28(j)
letter. The court has determined that the issues presented occasion no need for an
opinion. See D.C. Cir. Rule 36. Upon consideration of the foregoing, it is

        ORDERED AND ADJUDGED that the district court’s order filed August 16, 2020,
be affirmed. Appellant requested compassionate release under 18 U.S.C.
§ 3582(c)(1)(A), which allows a court to reduce a defendant’s sentence if it determines
“extraordinary and compelling reasons” warrant release after considering relevant
factors in 18 U.S.C. § 3553(a), including the seriousness of the offense and the
potential danger the defendant presents to the community. The district court did not
abuse its discretion in denying release. Cf. United States v. Smith, 896 F.3d 466, 470
(D.C. Cir. 2018) (applying abuse of discretion standard to motion for sentence reduction
under 18 U.S.C. § 3582(c)(2), based on the Sentencing Commission’s subsequent
lowering of a sentencing range).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
                United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 20-3056                                               September Term, 2020

of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P. 41(b);
D.C. Cir. Rule 41.

                                      Per Curiam


                                                        FOR THE COURT:
                                                        Mark J. Langer, Clerk

                                                BY:     /s/
                                                        Daniel J. Reidy
                                                        Deputy Clerk




                                         Page 2